. The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are part of an effective registration statement filed with the Securities and Exchange Commission.This preliminary prospectus supplement is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or other jurisdiction where the offer or sale is not permitted. Filed Pursuant to Rule424(b)(5) Registration No.333-163210 SUBJECT TO COMPLETION, DATED JUNE 7, 2010 Preliminary prospectus supplement (To Prospectus dated December 2, 2009) $10,400,000 THE SAVANNAH BANCORP, INC. COMMON STOCK We are offering shares of our common stock, parvalue $1.00 per share, to be sold in this offering. We will receive all of the net proceeds from the sale of our common stock. Our common stock is listed on The Nasdaq Global Market under the symbol “SAVB.” On June 4, 2010, the last sale price of our common stock reported on The Nasdaq Global Market was $10.00 per share. Per Share Total Public Offering Price $ $10,400,000 Underwriting Discounts and Commissions $ (1) $ Proceeds (before expenses) $ $ (1)The underwriting discount is $per share, except with respect to shares with up to an aggregate maximum purchase price of $6.0 million if and to the extent such shares are sold to certain of our shareholders for which the underwriting discount is $ per share. We have granted the underwriter an option to purchase up to an additional shares of our common stock at the public offering price, less underwriting discounts and commissions, to cover over-allotments, if any, within 30 days of the date of this prospectus supplement. Investing in our common stock involves risks.See “Risk Factors” beginning on pageS-15 of this prospectus supplement to read about some of the factors that you should consider before buying shares of our common stock. The shares of common stock are not savings accounts, deposits or other obligations of any of our bank or non-bank subsidiaries and are not insured by the Federal Deposit Insurance Corporation, the Deposit Insurance Fund or any other governmental agency. None of the Securities and Exchange Commission, any state securities commission or any other agency has approved or disapproved of these securities or determined that this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriter expects to deliver the shares of common stock to purchasers on or about , 2010, subject to customary closing conditions. The date of this prospectus supplement is , 2010 TABLE OF CONTENTS Prospectus Supplement Page Important Information About This Prospectus SupplementS-1 Available InformationS-2 Incorporation of Certain Information by ReferenceS-3 Special Note on Forward-Looking Statements and Risk FactorsS-4 SummaryS-7 Risk Factors S-15 Use of ProceedsS-31 Dividend Policy S-32 Price Range of Common Stock S-33 Description of Capital Stock S-33 Capitalization S-34 UnderwritingS-35 Legal Opinions S-39 Experts S-39 Prospectus Page Important Information About This Prospectus1 Available Information 1 Incorporation of Certain Information by Reference2 Special Note on Forward-Looking Statements and Risk Factors2 Company Summary 4 Description of Securities We May Offer4 Description of Debt Securities 5 Description of Common Stock21 Description of Preferred Stock22 Description of Warrants 22 Description of Rights23 Legal Ownership and Book-Entry Issuance23 Ratio of Earnings to Fixed Charges 24 Use of Proceeds 24 Plan of Distribution 24 Validity of the Securities 26 Experts 26 IMPORTANT INFORMATION ABOUT THIS PROSPECTUS SUPPLEMENT This document consists of two parts. The first part is the prospectus supplement, which describes the specific terms of this offering. The second part is the prospectus, which describes more general information, some of which may not apply to this offering. Before investing in our common stock, you should carefully read both this prospectus supplement and the accompanying prospectus in their entirety, together with additional information described below under the heading “Available Information.” Unless otherwise mentioned or unless the context requires otherwise, the terms “we,” “our,” “ours” and “us” refer to The Savannah Bancorp, Inc. and our consolidated subsidiaries, except that in the discussion of the common stock and related matters, these terms refer solely to The Savannah Bancorp, Inc. and not to any of its subsidiaries. All references to the “Banks” refer to The Savannah Bank N.A. and the Bryan Bank & Trust, the sole banking subsidiaries of The Savannah Bancorp, Inc. Generally, when we refer to this “prospectus supplement,” we are referring both to the prospectus supplement and the accompanying prospectus, as well as the documents incorporated by reference herein and therein unless the context suggests otherwise.If the information set forth in this prospectus supplement differs in any way from the information set forth in the accompanying prospectus, you should rely on the information set forth in this prospectus supplement. You should rely only on the information contained in or incorporated by reference into this prospectus supplement and the accompanying prospectus. This prospectus supplement may be used only for the purpose for which it has been prepared. No one is authorized to give information other than that contained in this prospectus supplement and the accompanying prospectus and in the documents incorporated by reference herein and therein, and which are made available to the public. We have not, and the underwriter has not, authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not, and the underwriter is not, making an offer to sell our common stock in any jurisdiction where the offer or sale is not permitted. You should not assume that the information appearing in this prospectus supplement or any document incorporated by reference herein or in the accompanying prospectus is accurate as of any date other than the date of the applicable document. Our business, financial condition, results of operations and prospects may have changed since that date. Neither this prospectus supplement nor the accompanying prospectus constitutes an offer, or an invitation on our behalf or on behalf of the underwriter, to subscribe for and purchase any of the securities and may not be used for or in connection with an offer or solicitation by anyone, in any jurisdiction in which such an offer or solicitation is not authorized or to any person to whom it is unlawful to make such an offer or solicitation. S - 1 AVAILABLE INFORMATION We are required to file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission (the “SEC”). You may read and copy any documents filed by us at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the public reference room. Our filings with the SEC are also available to the public through the SEC’s Internet site at http://www.sec.gov and through The NASDAQ Global Market, One Liberty Plaza, 165 Broadway, New York, NY 10006, on which our common stock is listed. We have filed a registration statement on Form S-3 with the SEC (No. 333-163210) relating to the common stock offered by this prospectus supplement and accompanying prospectus. This prospectus supplement and the accompanying prospectus are a part of the registration statement and do not contain all the information in the registration statement. The registration statement may contain additional information that may be important to you. Whenever a reference is made in this prospectus supplement, the accompanying prospectus, any free writing prospectus concerning the provisions of any contract or document, the reference is only a summary and you should refer to the exhibits that are a part of the registration statement for a copy of the contract or other document. You may review a copy of the registration statement at the SEC’s public reference room in Washington, D.C., as well as through the SEC’s Internet site. S - 2 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE The SEC’s rules allow us to incorporate by reference information into this prospectus supplement. This means that we can disclose important information to you by referring you to another document filed separately with the SEC. Any information referred to in this way is considered an important part of this prospectus supplement, and such information is considered part of this prospectus supplement from the date we file that document. Any reports filed by us with the SEC after the date of this prospectus supplement will automatically update and, where applicable, supersede any information contained in this prospectus supplement or incorporated by reference in this prospectus supplement. We incorporate by reference into this prospectus supplement the following documents or information filed with the SEC (other than, in each case, documents or information deemed to have been furnished and not filed in accordance with SEC rules): · our Annual Report on Form 10-K for the fiscal year ended December31, 2009; · our definitive proxy statement in connection with our 2010 annual meeting of shareholders; · our Quarterly Report on Form 10-Q for the quarter ended March 31, 2010; · our Current Report on Form 8-K, filed on April 23, 2010; · the description of our common stock contained in our Registration Statement on Form S-1 dated February 8, 1990 (including any amendment to that form that we may have filed in the past, or may file in the future, for the purpose of updating the description of our common stock); and · all documents filed by us under Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended, on or after the date of this prospectus supplement and before the termination of this offering (except for information furnished to the SEC that is not deemed to be “filed” for purposes of the Exchange Act). We will provide without charge to each person, including any beneficial owner, to whom this prospectus supplement is delivered, upon his or her written or oral request, a copy of any or all of the information that has been incorporated by reference into this prospectus supplement, excluding exhibits to those documents, unless they are specifically incorporated by reference into those documents. These documents are available on our website at http://www.savb.com.
